                           81,7('67$7(6%$1.5837&<&2857
                         )257+(($67(51',675,&72):,6&216,1


,15( Purnell B. Johnson, Jr.                             &DVH1R 18-27513-beh

       Lakisha Johnson                                     &KDSWHU 13
                             Debtors.


                  ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY


         Based on the affidavit of Raymond Valderrama on behalf of Servis One, Inc., d/b/a
BSI Financial Services, loan servicer for US Bank Trust NA, as Trustee of the Igloo Series III
Trust (the “Movant”), and it appearing that the Debtor defaulted under the terms of the order
dated 2/6/2020 (Doc # 76), with respect to the Debtor’s property located at 8120 N. 55th
Court, Brown Deer, WI 53223 (the “Property”),

          IT IS THEREFORE ORDERED: the stay of 11 U.S.C. § 362 is modified to permit the
Movant to exercise its rights and remedies with respect to the Property under its loan
documents and applicable nonbankruptcy law. All other relief requested in the Movant’s
original motion for relief from stay is denied.

          IT IS FURTHER ORDERED: this Order is effective immediately and is not stayed for
14 days pursuant to Bankruptcy Rule 4001(a)(3).




                                             

              Case 18-27513-beh         Doc 93   Filed 07/01/20      Page 1 of 1
